Exhibit 10.327

LEASE AGREEMENT

BY AND BETWEEN:

Eastpark at 8A

“Landlord”

- and -

Pharmacopeia, Inc.

“Tenant”

PREMISES: 1002 Eastpark Boulevard Cranbury, NJ 08512

DATED: August 20, 2003



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.    LEASED PREMISES 2.    TERM OF LEASE 3.    CONSTRUCTION OF THE TENANT
IMPROVEMENTS 4.    RENT 5.    PARKING AND USE OF EXTERIOR AREA 6.    USE 7.   
REPAIRS AND MAINTENANCE 8.    COMMON AREA EXPENSES, TAXES AND INSURANCE 9.   
SIGNS 10.    ASSIGNMENT AND SUBLETTING 11.    FIRE AND CASUALTY 12.   
COMPLIANCE WITH LAWS, RULES AND REGULATIONS 13.    INSPECTION BY LANDLORD 14.   
DEFAULT BY TENANT 15.    LIABILITY OF TENANT FOR DEFICIENCY 16.    NOTICES 17.
   NON-WAIVER BY EITHER PARTY 18.    RIGHT OF TENANT TO MAKE ALTERATIONS AND
IMPROVEMENTS 19.    NON-LIABILITY OF LANDLORD 20.    RESERVATION OF EASEMENT 21.
   STATEMENT OF ACCEPTANCE 22.    FORCE MAJEURE 23.    STATEMENTS BY LANDLORD
AND TENANT 24.    CONDEMNATION 25.    LANDLORDS REMEDIES 26.    QUIET ENJOYMENT
27.    SURRENDER OF PREMISES 28.    INDEMNITY 29.    BIND AND CONSTRUE CLAUSE
30.    INCLUSIONS 31.    DEFINITION OF TERM “LANDLORD” 32.    COVENANTS OF
FURTHER ASSURANCES 33.    COVENANT AGAINST LIENS 34.    SUBORDINATION 35.   
EXCULPATION OF LANDLORD 36.    NET RENT 37.    SECURITY 38.    BROKERAGE 39.   
LATE CHARGES 40.    PRESS RELEASES 41.    WAIVER OF JURY TRIAL 42.    LAWS OF
NEW JERSEY 43.    OPTION TO RENEW 44.    RIGHT OF FIRST REFUSAL 45.    CROSS
DEFAULT

 

i



--------------------------------------------------------------------------------

AGREEMENT, made August 20,2003, between Eastpark at 8A, 1000 Eastpark Blvd.,
Cranbury, New Jersey 08512, “Landlord”; and Pharmacopeia, Inc., 3000 Eastpark
Boulevard, Cranbury, NJ 08512, “Tenant”.

WITNESSETH

WHEREAS, the Landlord intends to lease to the Tenant Suite #1002 with an address
at 1002 Eastpark Boulevard, Cranbury, NJ 08512, in Building 1000 (“Building”)
which constitutes a portion of the office/industrial park known as Eastpark at
8A (“Office Park); and

WHEREAS, the parties hereto wish to mutually define their rights, duties and
obligations in connection with the Lease;

NOW THEREFORE, in consideration of the promises set forth herein, the Landlord
leases unto the Tenant and the Tenant rents from the Landlord the leased
premises described in Paragraph 1, and the Landlord and Tenant do hereby
mutually covenant and agree as follows:

 

1. LEASED PREMISES

The leased premises shown on Exhibit “A” shall consist of 18,191 rentable square
feet of office and laboratory space (“Leased Premises”) as measured from outside
of exterior walls to center line of the common walls, together with all
improvements to be constructed thereon by the Landlord for the use of the
Tenant, and all easements, tenements, appurtenances, hereditaments, rights and
privileges appurtenant thereto, and any and all fixtures and equipment which are
to be installed in the Building by the Landlord for the use of the Tenant in its
occupancy of the Leased Premises. Tenant shall also have the right to use all
common areas of the Office Park in a similar manner as other Office Park
tenants.

 

2. TERM OF LEASE

The term of the Lease shall be 12 years and shall be co-terminus with a lease
for Building #3, which is also to be occupied by Tenant. The rent shall commence
upon Substantial Completion (as defined hereafter). The 12 year term shall
commence on the first day of the month following the date on which Substantial
Completion is achieved for both Buildings 1 and 3, and shall expire on the day
before the 12th anniversary of the Commencement Date, it being the intent of the
parties that the leases for both Buildings shall expire on the same date. The
Commencement Date is projected to be January 15, 2004.

 

3. CONSTRUCTION OF THE TENANT IMPROVEMENTS

3.1 The Leased Premises consists of two existing, contiguous spaces which were
previously leased to other tenants. Tenant is taking the Leased Premises in its
“as is” condition, subject to modifications as shown on the Plans (as hereafter
defined) to be prepared by Tenant (“Tenant Improvements”). The Landlord shall
provide all necessary labor and materials and perform all the work required to
complete the Tenant Improvements in order to ready the same for Tenant’s
occupancy. Tenant’s designated representative for all work pertaining to the
Tenant Improvements shall be John Harrison or such other person as is designated
in writing by Tenant (“Representative”). The Landlord shall supervise and direct
the work on the Tenant Improvements using Landlord’s best skill and attention,
and Landlord shall be solely responsible for all construction means, methods,
techniques, sequences and procedures and for coordinating all portions of the
work on the Tenant Improvements. Landlord warrants to the Tenant that all
materials and equipment incorporated in the Tenant Improvements will be new
unless otherwise specified, and that all work on the Tenant Improvements will be
of good quality, free from known faults and defects, and in substantial
conformity with the Plans.

 

  3.2

(a) Landlord shall complete the Tenant Improvements in a good and workmanlike
manner and in substantial accordance with plans and specifications (“Plans”) to
be prepared by Tenant’s architect, CUH2A. The Plans shall be provided to
Landlord on or before September 1, 2003 and shall be in sufficient detail to
permit Landlord to apply for a building permit for the Tenant Improvements
(which Landlord shall promptly do), and to prepare a construction budget for the

 

1



--------------------------------------------------------------------------------

 

construction of the Tenant Improvements (“Construction Budget”). In the event
Tenant does not deliver the Plans to Landlord by the date set forth above, such
failure shall not delay the date for commencement of the rent, which shall be
presumed to be the projected Commencement Date set forth in paragraph 2. The
Construction Budget shall set forth the lump sum amount payable by Tenant to
Landlord for the construction of the Tenant Improvements, which amount shall
include Landlord’s standard mark-up for general conditions, overhead and profit,
which total in the aggregate 20%. The only exception to the lump sum amount
shall be the actual fees charged by the Township of South Brunswick for
construction permits in connection with the Tenant Improvements, which sums
shall be paid by Tenant as set forth hereafter. Landlord shall submit the
Construction Budget to Tenant for its approval. Tenant shall give written notice
to Landlord within five business days of receipt, as to whether or not the
Construction Budget is acceptable. If Tenant does not accept the Construction
Budget during such five business day period, then the parties agree to negotiate
in good faith to reach an agreement on the Construction Budget. Landlord shall
not be obligated to order any equipment or commence work until Tenant has
approved the Construction Budget. A complete set of the agreed upon Plans, and
the agreed upon Construction Budget, shall be initialed by and distributed to
Landlord and Tenant.

(b) Neither the Construction Budget nor the Plans shall be changed or altered in
any way except by change order approved in writing by Landlord and Tenant
(“Change Order”). All Change Orders shall be valid and binding upon Landlord and
Tenant only if authorized by written Change Order signed by Landlord and
Tenant’s Representative prior to commencement of the work on the Tenant
Improvements reflected thereby. The cost or credit to the Tenant due to any
Change Order shall be determined per the terms of such Change Order. In the
event the Change Order increases the cost set forth in the Construction Budget,
then Landlord shall submit an invoice to Tenant and Tenant shall pay the invoice
upon completion of work or upon the ordering of any equipment, whichever is
applicable. The Landlord shall have the right to substitute for the materials
and equipment required by the Plans, materials and equipment of equal quality
and standard, provided said substitutions conform with applicable building codes
and are the subject of a Change Order. Each and every Change Order shall state
whether the change will entail a delay in the date of Substantial Completion.
Any Change Order requested by Tenant which results in a delay to the date of
Substantial Completion shall not delay the date for the commencement of the
payment of rent.

 

  3.3 (a) The Landlord may secure and advance payment for the construction
permits and for all other permits and governmental fees, licenses and
inspections necessary for the proper execution and completion of the Tenant
Improvements. Tenant shall pay such amounts to Landlord not later than 10
business days after receipt of an invoice therefore Landlord shall not, however,
be responsible for securing any environmental or operating permits or
certifications which are required in order for Tenant to actually conduct its
business.

(b) Tenant shall be responsible for providing Landlord with, and bearing the
cost of sufficient copies of the Plans, and sufficient copies of any revisions
made to the Plans, in order to obtain the permits and efficiently manage the
construction of the Tenant Improvements. In the event any Change Orders are
required during construction, Tenant shall be responsible for all costs related
to the preparation and reproduction of plans therefore, unless the Change Order
was solely initiated by Landlord, in which case Landlord shall be responsible
for such costs. After construction is complete, Tenant shall be responsible for
all costs related to the reproduction of “as built” Plans. In all instances
where Plans are required, Tenant shall provide Landlord with a reproducible set.
Landlord will also be provided with a current plot file containing the Plans at
no cost to Landlord. Tenant agrees to have its Architect execute Exhibit “A”
affirming Landlord’s right to the Plans.

 

  3.4

(a) Tenant shall pay Landlord directly for the construction costs of Tenant
Improvements in accordance with the schedule attached hereto as Exhibit “B”. The
only exception to Tenant’s responsibility to pay for all construction costs
shall be for the work necessary to upgrade the existing HVAC reheat system
currently in the space previously occupied by Biomira, Inc.

 

2



--------------------------------------------------------------------------------

 

(currently known as 1002 Eastpark Boulevard), which cost is estimated to be
$150,000 and will he divided equally between the parties. In the event Tenant
fails to pay to Landlord any sum set forth on Exhibit “B” when it is due,
Landlord shall not be obligated to commence or continue work on the Tenant
Improvements. Such failure to pay shall constitute a default under this Lease,
but shall not delay the Commencement Date of this Lease, which shall be presumed
to be the projected Commencement Date set forth in paragraph 2; or any of
Tenant’s obligations hereunder including, without limitation, Tenant’s
obligation to pay all Rent. In the event that Tenant fails to pay to Landlord,
upon Substantial Completion of the Tenant Improvements, a sum equal to the
remaining balance then due, such failure shall constitute a default under this
Lease; and Tenant shall not be permitted to occupy the Leased Premises; and
Tenant shall commence payment of all Rent; and Landlord shall be entitled to all
rights and remedies available hereunder, at law or in equity, which rights shall
be cumulative. All sums so owing to Landlord shall constitute Additional Rent
and shall be subject to the imposition of late charges as provided in this
Lease.

(b) Apart from extensions of time for delays and extensions of the date for the
payment of rent, no payment or allowance of any kind shall be claimed by Tenant,
or made to the Landlord as compensation for damages on account of any delay from
any cause in the completion of the Tenant Improvements, whether such delay be
avoidable or unavoidable, anything in this Agreement inconsistent herewith or to
the contrary notwithstanding.

3.5 Tenant shall be responsible for the design and installation of its own
phone, data and communication systems which systems shall be installed in a
manner not to interfere with Landlord’s construction efforts. During
construction of Tenant Improvements, a representative of Tenant shall inspect
the site no less frequently than once a week and verify and agree that the work
in progress has been completed in a manner acceptable to Tenant.

3.6 The Tenant Improvements shall be commenced upon issuance of the building
permit by governmental entities having jurisdiction therefor and, subject to
authorized adjustments, Substantial Completion is estimated to be achieved on or
about January 15, 2004. As used herein the term “Substantial Completion” shall
mean that the Leased Premises have been built and completed in substantial
conformity with the Plans, and a temporary or permanent certificate of occupancy
or a temporary or permanent certificate of acceptance (“CO/CA”) has been issued
permitting Tenant to use and occupy the Leased Premises, even though minor
details, adjustments or punch list items which shall not materially impair
Tenant’s use and enjoyment of the Leased Premises may not have been finally
completed, but which work Landlord agrees shall be diligently pursued to final
completion. Tenant shall allow Landlord and its contractors to enter the Leased
Premises during normal working hours after issuance of the CO/CA to complete
remaining minor work or punch list items, provided Landlord gives advance notice
and makes reasonable efforts not to interfere with Tenant’s operations. It is
agreed that for the purpose of this Lease, wherever and whenever the term
Substantial Completion is used, it shall not include items of maintenance,
service, punch list, or guarantee. If the date of Substantial Completion occurs
on a day other than the first day of a month, rent from such day until the first
day of the following month shall be prorated (at a rate of 1/30th of the monthly
rent per day). During said period of partial monthly occupancy, all other terms
and conditions of this Lease shall apply.

 

4. RENT

 

  4.1 Tenant shall pay, as base rent (“Base Rent”) for the Leased Premises, as
follows:

(a) During the first 4 years of the term, an estimated annual base rent per
square foot of $30.35, for an aggregate annual base rent of $552,096.85
(“Initial Base Rent”), payable monthly in the sum of $46,008.07.

 

3



--------------------------------------------------------------------------------

(b) During the second 4 years of the term, the Base Rent shall be increased by
adding to the Initial Base Rent the increase in the Consumer Price Index (“CPI”)
as follows, and such sum shall be the Base Rent for the second 4 years of the
term (the “Adjusted Base Rent”):

The “All Items” Index Figures for the New York-Northeastern New Jersey average
of the “Consumer Price Index for All Urban Consumers” (revised CPI-U) (1982-1984
equal to 100) published by the Bureau of Labor Statistics of the U.S. Department
of Labor (“Index”) for the month 2 months prior to the date of Substantial
Completion shall be compared with the same index for the month 2 months prior to
the beginning month of the second 4 years of the Lease term. If there is an
increase in the Index that percentage increase shall be used to determine the
rent increase over the original Base Rent, as shown in the following example:

If the Index figure for the month 2 months prior to the date of Substantial
Completion is 100 (the denominator) and the Index figure for the month 2 months
prior to the beginning of the second 4 years of the lease term is 110, the
increase in the Index figures will produce an increase of 10%.

 

  (110-100)   = 10%     100    

Applying the formula, 10% of $552,096.85 is equal to $55,209.69. Adding that
amount to the original Base Rent produces an annual rent for the second 4 years
of $607,306.54 payable in equal monthly installments of $50,608.88.

However, in no event shall the increase in rent be more than 12%.

(1) In the event that the Index figure is discontinued the parties shall agree
on an equivalent and substituted Cost of Living Index to be applied in the same
manner. In the event the parties cannot mutually agree as to a substituted
Index, then the issue shall be submitted for arbitration to the American
Arbitration Association to take place in South Brunswick or any of its
contiguous municipalities, with the cost thereof divided between the parties.

(2) If the base year (1982-84 equal to 100) herein above referred to with
respect to the “Index” shall be changed after the execution of the Lease,
appropriate adjustments based on such new Index shall be made so as to have a
proper application of the Cost of Living formula.

(c) During the third 4 years of the term, the Base Rent shall increase according
to the same CPI formula set forth above using the Adjusted Base Rent, but not
more than 12 % over the Adjusted Base Rent for the second 4 years.

4.2 In addition to the Base Rent, Tenant shall pay as additional rent
(“Additional Rent”) all real estate taxes for the Property, plus its
proportionate share of the repairs, maintenance, insurance and any other charges
allocated amongst tenants, as more specifically described in paragraph 8
(“Common Area Expenses”), based on the relationship between the rentable square
footage leased to Tenant and the rentable square footage of building
construction completed and occupied in the Office Park. Tenant’s Common Area
Expenses shall be adjusted as of each January 1st during the term based on the
increase in Common Area Expenses set forth in paragraph 8.

4.3 The Base Rent and Additional Rent shall be referred to hereafter as “Rent”.

4.4 Tenant covenants to pay the Rent in lawful money of the United States which
shall be legal tender for the payment of all debts, public and private, at the
time of payment. Such Rent shall be paid to Landlord at its office address
hereinabove set forth, or at such other place as Landlord may, from time to
time, designate by notice to Tenant.

4.5 Rental payments shall be payable in advance in equal monthly installments on
the first day of each calendar month. The Rent shall be payable by Tenant
without any set-off or deduction of any kind or nature whatsoever and without
notice or demand. The sum of all increases required to be paid as Additional
Rent or Base Rent in accordance with this Lease, shall be paid to Landlord
within 10 days following the giving of notice hereof by Landlord of such
increases.

 

4



--------------------------------------------------------------------------------

5. PARKING AND USE OF EXTERIOR AREA

The Tenant shall have the right to use parking spaces on a non-exclusive basis
in common with other tenants of the Building. Landlord reserves the right to
allocate specific parking spaces if it chooses. The Landlord and Tenant mutually
agree that they will not block, hinder or otherwise obstruct the access
driveways and parking areas so as to impede the free flow of vehicular traffic
in the Office Park. In connection with the use of the loading platforms, if any,
Tenant agrees that it will not use the same so as to unreasonably interfere with
the use of the access driveways and parking areas. Tenant shall not store
trailers or other vehicles on any portion of the access driveways or parking
areas, and may not utilize any portion of the land or Building outside of the
Leased Premises for any purpose unless consented to in advance by Landlord.

 

6. USE

The Tenant covenants and agrees to use and occupy the Leased Premises only as an
office and laboratory, which use is expressly subject to all applicable zoning
ordinances, rules and regulations of any governmental instrumentalities, boards
or bureaus having jurisdiction thereof. Tenant’s use of the Leased Premises
shall not interfere with the peaceable and quiet use and enjoyment by other
tenants at their respective leased premises located at the Building or in the
Office Park, nor shall Tenant’s activities cause Landlord to be in default under
its leases with such other tenants.

 

7. REPAIRS AND MAINTENANCE

7.1 Tenant shall generally maintain and repair the Leased Premises, in a good
and workmanlike manner, and shall, at the expiration of the term, deliver the
Leased Premises in good order and condition, damages by fire or casualty, the
elements and ordinary wear and tear excepted. Tenant covenants and agrees that
it shall not cause or permit any waste, damage or disfigurement to the Leased
Premises, or any overloading of the floors. Tenant shall maintain and make all
repairs to the floor surface, plumbing and electrical systems including all
ballasts and fluorescent fixtures located within the Leased Premises, and the
entire HVAC system. Landlord shall be responsible for repairs necessary to the
roof, exterior and load-bearing walls, and electric and plumbing systems to the
point where they enter the Leased Premises, unless repair is necessitated by any
act of Tenant, or its agents, employees or contractors.

7.2 The Tenant shall, at its own cost and expense, pay all utility meter and
service charges, including gas, water and electric servicing the Leased
Premises. Landlord shall have the option to install, at its own cost, a separate
water meter and invoice Tenant directly for its water usage. The Tenant agrees
to maintain all leased areas at a minimum temperature of 45 degrees, excluding
cold rooms on other rooms specifically designed for a lower temperature, to
prevent the freezing of domestic water and sprinkler pipes. Tenant shall not
store any items outside the Leased Premises, and shall deliver its garbage and
recyclables to the central receiving area on the lot. Tenant shall dispose of
all hazardous/medical waste with an approved hauler at its own cost.

7.3 Landlord does not warrant that any services Landlord or any public utilities
supply will not be interrupted. Services maybe interrupted because of accidents,
repairs, alterations, improvements or any other reason beyond the reasonable
control of Landlord, not including the gross negligence of Landlord or its
agents.

 

8. COMMON AREA EXPENSES. TAXES AND INSURANCE

8.1 The Tenant shall pay to the Landlord, monthly, as Additional Rent its
Proportionate Share of the following items all of which shall be known as Common
Area Expenses:

(a) The costs incurred by the Landlord for the operation, maintenance or repair
of the following items in the Office Park, (“Operating Costs”):

(1) lawns and landscaping;

 

5



--------------------------------------------------------------------------------

(2) standard water usage and standby sprinkler charges;

(3) exterior lighting;

(4) exterior sewer lines;

(5) exterior utility lines;

(6) repair and maintenance of any signs serving the Office Park;

(7) snow removal;

(8) standard garbage disposal and recycling;

(9) general ground maintenance;

(10) parking lot, driveways and walkways;

(11) maintenance contracts for the roof;

(12) pest control;

(13) central station monitoring for fire sprinkler system; and

(14) other ordinary maintenance expenses normally incurred by Landlord relating
to the Building and common areas of the Office Park.

Notwithstanding the above, the following items shall be excluded from Common
Area Expenses:

(a) Cost of decorating, redecorating, cleaning or other services not provided on
a regular basis to the tenants of the Office Park;

(b) Wages, salaries, fees and fringe benefits paid to administrative or
executive personnel or officers or partners of Landlord, unless employed at
competitive rates as independent contractors at the building or Office Park

(c) All cost relating to activities for the solicitation, negotiation and
execution of leases of space in the Office Park;

(d) Cost of any repair made by Landlord because of the total or partial
destruction of the building or the condemnation of a portion of the building;

(e) Any insurance premium for which Landlord is to be reimbursed by Tenant,
pursuant to this Lease, or by any other tenant of the Office Park;

(f) Depreciation, interest or rents paid or incurred by Landlord;

(g) Any charge to Landlord for income taxes, franchise taxes or similar taxes;

(h) Collection costs for bad debt expenses not related to Tenant;

 

6



--------------------------------------------------------------------------------

(i) Cost of tenant improvements;

(j) Legal, accounting, bank or other fees incurred in connection with any equity
or debt financing or sale of the building or Office Park;

(k) Costs of specialized services provided to other tenants but not provided to
tenants generally;

(l) Capital expenditures;

(m) Cost to comply with ADA related to the interior of the individual buildings,
but not exterior doors or the Office Park;

(n) Costs to cure violations of law or ordinances;

(o) Electric for non-public areas.

(b) The cost of the annual insurance premiums charged to the Landlord for
insurance coverage which insure the buildings in the Office Park. The insurance
shall be for the full replacement value of all insurable improvements with any
customary extensions of coverage including, but not limited to, vandalism,
malicious mischief, sprinkler damage and comprehensive liability, and insurance
for one years rent. The Landlord shall maintain said insurance in effect at all
times hereunder. Any increase in the insurance premiums due to a change in
rating of the Building which is solely attributable to Tenants use, or due to
special Tenant equipment, shall be paid entirely by the Tenant. Tenant expressly
acknowledges that Landlord shall not maintain insurance on Tenants furniture,
fixtures, machinery, inventory, equipment or other personal property; and

(c) The real estate and personal property taxes assessed against the Office Park
for land, building and improvements, along with any levy for the installation of
local improvements affecting the Office Park assessed by any governmental body
having jurisdiction thereof. Tenant shall he entitled to Tenant’s Proportionate
Share of any refund obtained by Landlord with respect to any taxes. The real
estate tax obligation of the Tenant shall include any tax or imposition for
parking lot usage which may be levied by any governmental body having
jurisdiction thereof. In addition to its Proportionate Share of the above items,
Tenant shall pay directly all real estate taxes assessed by the municipality on
its Tenant Improvements. Anything in this Section 8.1(b) or elsewhere in this
Lease to the contrary notwithstanding, Tenant shall not be obligated to pay any
part of (l) any taxes on the income of the Landlord or the holder of an
underlying mortgage and any taxes on the income of the lessor under any
underlying lease, (2) any corporation, unincorporated business or franchise
taxes, (3) any estate, gift, succession or inheritance taxes, (4) any capital
gains, mortgage recording or transfer taxes, (5) any taxes or assessments
attributable to any sign attached to, or located on, the Building or the land or
(6) any similar taxes imposed on the Landlord, the holder of any underlying
mortgage or the lessor under any underlying lease; and

(d) A management fee of 3% of the Tenants Base Rent.

8.2 Within 90 days of the expiration of the first calendar year of the Term, the
Landlord shall furnish to Tenant a detailed breakdown of the actual Common Area
Expenses. Tenant shall have the right, within 30 days of receipt of the
breakdown, and during normal business hours, to examine Landlord’s books and
records with respect to the Common Area Expenses. In the event Tenant’s
Proportionate Share shall be greater than the aggregate paid by the Tenant
during the prior period, Tenant shall pay any difference, in one lump sum within
30 days after demand. In the event Tenant shall have overpaid its Proportionate
Share, any such overage shall be applied to the Base Rent and Additional Rent
prospectively due under the Lease. This procedure shall be followed during each
year of the lease term, and at the expiration of the Lease, any overage or
underage shall be credited or paid after computation by the Landlord, which
obligation of Landlord and Tenant shall survive the expiration of the lease
term.

 

7



--------------------------------------------------------------------------------

8.3 Tenant’s Share of Common Area Expenses for any calendar year, part of which
falls within the term of this Lease and part of which does not, shall be
appropriately prorated.

8.4 If at any time during the term of this Lease the method or scope of taxation
prevailing at the commencement of the lease term shall be altered, Tenant’s
Proportionate Share of such substituted tax or imposition shall be payable and
discharged by the Tenant in the manner required pursuant to the law which shall
authorize such change.

8.5 The Tenant covenants and agrees that it will, at its sole cost and expense,
carry liability insurance covering the Leased Premises in the minimum amount of
$1,000,000.00 per accident for 1 person, $3,000,000.00 per accident for 2 or
more persons, and a minimum amount of $300,000.00 for property damage. Tenant
shall at all times, carry sufficient insurance to avoid any coinsurance
penalties on Tenant’s furniture, furnishings, fixtures, machinery, equipment and
installations as well as on any alterations or improvements made to the Leased
Premises by Tenant subsequent to the Commencement Date. Such coverage is to
include all additions and alterations contemplated hereunder, and shall cover
the value of equipment and supplies awaiting installation. The Tenant shall add
the Landlord as an additional insured on such policy and will furnish Landlord
with a certificate of said liability insurance prior to the Commencement Date
and annually thereafter. The certificate shall contain a clause that the policy
will not be canceled except on 10 days written notice to the Landlord.

8.6 The parties covenant and agree that the insurance policies required to be
furnished in accordance with the terms and conditions of this Lease, or in
connection with insurance policies which they obtain insuring such insurable
interest as Landlord or Tenant may have in its own properties, whether personal
or real, shall expressly waive any right of subrogation on the part of the
insurer against the Landlord or Tenant. Landlord and Tenant each waives all
right of recovery against the other, its agents or employees for any loss,
damage or injury of any nature whatsoever to property or person for which the
waiving party is required by this Lease to carry insurance.

 

9. SIGNS

Landlord will provide a sign monument listing all of the tenants in the
Building. At its sole expense the Tenant shall have the right to install on the
interior doors at the Leased Premises, only such signs as are required by Tenant
for the purpose of identifying the Tenant.

 

10. ASSIGNMENT AND SUBLETTING

10.1 The Tenant may not assign or sublet the Leased Premises without Landlord’s
consent, which shall not be unreasonably withheld. Tenant shall advise the
Landlord in writing, by certified mail, return receipt requested of its desire
to assign or sublease and Landlord shall have 60 days from receipt of such
notice to notify Tenant whether it rejects or consents to the assignment or
sublease. Landlord shall also have the option to elect to re-capture the Leased
Premises and terminate the Lease, if and only if Tenant desires to sublease all
of the Leased Premises for the entire term. If Landlord elects to recapture the
Leased Premises, Tenant shall surrender the Leased Premises no later than 90
days after Landlord’s written notice of its election to recapture.

10.2 The Landlord’s consent shall not be required and the terms and conditions
of Paragraph 10.1 shall not apply as to Landlord’s right to recapture if the
Tenant assigns or subleases the Leased Premises to a parent, subsidiary,
affiliate or a company into which Tenant is merged or with which Tenant is
consolidated, or to the purchaser of all or substantially all of the assets of
Tenant.

10.3 In connection with any permitted assignment or subletting, (i) the Tenant
shall pay monthly to the Landlord 50% of any increment in rent (net of any
reasonable broker’s commissions, attorney’s fees and marketing costs incurred by
Tenant in connection therewith) received by Tenant per square foot over the Base
Rent then in effect during the year of the assignment or subletting, which
payment shall be made monthly together with the required rent hereunder; and
(ii) if Tenant receives any

 

8



--------------------------------------------------------------------------------

consideration or value for such assignment or subletting, Landlord shall be
paid 50% of any such consideration or value within 10 days after receipt of the
same by Tenant. As a condition hereunder, Tenant covenants with Landlord that it
will furnish to Landlord a copy of all pertinent documents with respect to any
such assignment or subletting so as to establish Tenant’s obligation to Landlord
hereunder.

10.4 In the event of any assignment or subletting permitted by the Landlord, the
Tenant shall remain and be directly and primarily responsible for payment and
performance of the within Lease obligations, and the Landlord reserves the
right, at all times, to require and demand that the Tenant pay and perform the
terms and conditions of this Lease. In the case of a complete recapture, Tenant
shall be released from all further liability with respect to the recaptured
space. No such assignment or subletting shall be made to any tenant who shall
occupy the Leased Premises for any use other than that which is permitted to the
Tenant, or which would in any way violate applicable laws, ordinances or rules
and regulations of governmental boards and bodies having jurisdiction.

 

11. FIRE AND CASUALTY

11.1 In case of any damage to or destruction of any portion of the building of
which the Leased Premises is a part by fire or other casualty occurring during
the term of this Lease (or previous thereto), which shall render at least 1/3 of
the floor area of the Leased Premises or the building untenantable or unfit for
occupancy, which damage cannot be repaired within 180 days from the happening of
such casualty, using reasonable diligence (“Total Destruction”) then the term
hereby created shall, at the option of the Landlord or Tenant, upon written
notice to the Tenant or Landlord, as the case may be, within 15 days of such
fire or casualty, cease and become null and void from the date of such Total
Destruction. In such event the Tenant shall immediately surrender the Leased
Premises to the Landlord and this Lease shall terminate. The Tenant shall only
pay rent to the time of such Total Destruction. However, in the event of Total
Destruction if the Landlord shall elect not to cancel this Lease within the 15
day period the Landlord shall repair and restore the same to substantially the
same condition as it was prior to the damage or destruction, with reasonable
speed and dispatch. The rent shall not be accrued after said damage or while the
repairs and restorations are being made, but shall recommence immediately after
the premises are Substantially Complete as defined in paragraph 3.6. In any case
where Landlord must restore, consideration shall be given for delays under the
Force Majeure paragraph in this Lease. Whether or not this Lease has been
terminated as a result of a casualty, in every instance, all insurance proceeds
payable as a result of damage or destruction to the Building shall be paid to
Landlord as its sole and exclusive property.

11.2 In the event of any other casualty which shall not be tantamount to Total
Destruction the Landlord shall repair and restore the Building and the Leased
Premises to substantially the same condition as they were prior to the damage or
destruction, with reasonable speed and dispatch. The rent shall abate or shall
be equitably apportioned as to any portion of the Leased Premises which shall be
unfit for occupancy by the Tenant, or which cannot be used by the Tenant to
conduct its business. The rent shall recommence immediately after the Leased
Premises are Substantially Complete as defined in paragraph 3.6.

11.3 In the event of any casualty caused by an event which is not covered by
Landlord’s insurance policy, the Landlord may elect to treat the casualty as
though it had insurance or it may terminate the Lease. If it treats the casualty
as though it had insurance then the provisions of this paragraph shall apply.
The Landlord shall serve a written notice upon the Tenant within 15 days of the
casualty specifying the election which it chooses to make.

11.4 In the event the Landlord rebuilds, the Tenant agrees, at its cost and
expense, to forthwith remove any and all of its equipment, fixtures, stock and
personal property in order to permit Landlord to expedite the construction. The
Tenant shall assume at its sole risk the responsibility for damage to or
security of such fixtures and equipment in the event that any portion of the
building area has been damaged and is not secure.

 

9



--------------------------------------------------------------------------------

12. COMPLIANCE WITH LAWS, RULES AND REGULATIONS

 

  12.1 (a) The Tenant agrees that upon acceptance and occupancy of the Leased
Premises, it will, at its own cost and expense, comply with all statutes,
ordinances, rules, orders, regulations and requirements of the Federal, State
and Municipal governments arising from the operations of Tenant at the Leased
Premises. The Tenant also agrees that it will not commit any nuisance or
excessive noise, and will dispose of all garbage and waste in connection with
its operations so as to avoid unreasonable emissions of dirt, fumes, odors or
debris.

(b) The Tenant agrees, at its own cost and expense, to comply with such
regulations or requests as may be required by the fire or liability insurance
carriers providing insurance for the Leased Premises, and the Board of Fire
Underwriters, in connection with Tenant’s use and occupancy of the Leased
Premises.

12.2 In case the Tenant shall fail to comply with all material provisions of the
aforesaid statutes, ordinances, rules, orders, regulations and requirements then
the Landlord may, after 10 days’ notice (except for emergency repairs, which may
be made immediately), enter the Leased Premises and take any reasonable actions
to comply with them, at the cost and expense of the Tenant, unless the Tenant is
diligently pursuing the correction of the problem. The cost thereof shall be
added to the next month’s rent and shall be due and payable as such, or the
Landlord may deduct the same from the balance of any sum remaining in the
Landlord’s hands. This provision is in addition to the right of the Landlord to
terminate this Lease under the provisions of paragraph 14.2. However, in the
event that all necessary repairs are made by Tenant, the initial failure to
comply with the aforesaid laws and regulations shall not constitute an event of
default.

12.3 Tenant expressly covenants and agrees to indemnify, defend and save the
Landlord harmless against any claim, damage, liability, cost, penalties, or
fines which the Landlord may suffer as a result of air, ground or water
pollution caused by the Tenant in its use of the Leased Premises. The Tenant
covenants and agrees to notify the Landlord immediately of any claim or notice
served upon it with respect to any claim that the Tenant is causing air, ground
or water pollution; and the Tenant shall take immediate steps to halt, remedy or
cure any pollution of air, ground or water caused by the Tenant by its use of
the Leased Premises.

12.4 Tenant expressly covenants and agrees to fully comply with the provisions
of the New Jersey Industrial Site Recovery Act (N.J.S.A. I3:lK-6, et seq.)
“ISRA”, and its regulations, prior to the termination of the Lease or at any
time that any action of the Tenant triggers the applicability of ISRA. In
particular, the Tenant agrees that it shall comply with the provisions of ISRA
in the event of any “closing, terminating or transferring” of Tenant’s
operations, as defined by and in accordance with the regulations. In the event
evidence of such compliance is not delivered to the Landlord prior to surrender
of the Leased Premises by the Tenant to the Landlord, it is understood and
agreed that the Tenant shall be liable to pay to the Landlord an amount equal to
two times the Base Rent then in effect, together with all applicable Additional
Rent from the date of such surrender until such time as evidence of compliance
with ISRA has been delivered to the Landlord, and together with any costs and
expenses incurred by Landlord in enforcing Tenant’s obligations under this
paragraph. Evidence of compliance, as used herein, shall mean a “letter of
non-applicability” issued by the New Jersey Department of Environmental
Protection (“NJDEP”), an approved “negative declaration” or a “remediation
action plan” which has been fully implemented and approved by NJDEP, or other
equivalent document as may then be prescribed by applicable regulations.
Evidence of compliance shall be delivered to the Landlord, together with copies
of all submissions made to the NJDEP, including all environmental reports, test
results and other supporting documentation. In addition to the above, Tenant
agrees that it shall cooperate with Landlord in the event ISRA is applicable to
any portion of the property of which the Leased Premises are a part. In such
case, Tenant agrees that it shall fully cooperate with Landlord in connection
with any information or documentation which may be requested by the NJDEP. In
the event that any remediation of the Property is required in connection with
the conduct by Tenant of its business at the Leased Premises, Tenant expressly
covenants and agrees that it shall be responsible for that portion of the
remediation which is attributable to the

 

10



--------------------------------------------------------------------------------

Tenant’s operation. Tenant hereby represents and warrants that its Standard
Industrial Classification No. is 8731, and that Tenant shall not generate,
manufacture, refine, transport, treat, store, handle or dispose of “hazardous
substances” as the same are defined under ISRA and the regulations promulgated
pursuant thereto, except in strict compliance with all governmental rules,
regulations and procedures. Tenant hereby agrees that it shall promptly inform
Landlord of any change in its SIC number and obtain Landlord’s consent for any
change in the nature of the business to be conducted in the Leased Premises. The
within covenants shall survive the expiration or earlier termination of the
lease term.

 

13. INSPECTION BY LANDLORD

13.1 The Tenant agrees that the Landlord shall have the right to enter into the
Leased Premises at all reasonable hours for the purpose of examining the same
upon reasonable advance notice of not less than 24 hours (except in the event of
emergency), or to make such repairs as are necessary. Any repair shall not
unduly interfere with Tenant’s use of the Leased Premises and Landlord agrees to
comply with Tenant’s reasonable requirements with regard to access to any
sensitive areas.

 

14. DEFAULT BY TENANT

14.1 Each of the following shall be deemed a default by Tenant and a breach of
this Lease:

 

  (a) (1) filing of a petition by the Tenant for adjudication as a bankrupt, or
for reorganization, or for an arrangement under any federal or state statute,
except in a Chapter 11 Bankruptcy where the rent and Additional Rent stipulated
herein is being paid and the terms of the Lease are being complied with;

(2) dissolution or liquidation of the Tenant;

(3) appointment of a permanent receiver or a permanent trustee of all or
substantially all of the property of the Tenant, if such appointment shall not
be vacated within 60 days, provided the rent and Additional Rent stipulated
herein is being paid and the terms of the Lease are being complied with, during
said 60 day period;

(4) taking possession of the property of the Tenant by a governmental officer or
agency pursuant to statutory authority for dissolution, rehabilitation,
reorganization or liquidation of the Tenant if such taking of possession shall
not be vacated within 60 days, provided the rent and Additional Rent stipulated
herein is being paid and the terms of the Lease are being complied with, during
said 60 day period;

(5) making by the Tenant of an assignment for the benefit of creditors;

(6) abandonment, desertion or vacation of the Leased Premises by the Tenant; and

(7) failure of the Tenant to move into or take possession of the Leased Premises
within 15 days of the Commencement Date.

(b) Default in the payment of the rent or Additional Rent herein reserved or any
part thereof, which continues for 10 days.

(c) A default in the performance of any other covenant or condition which this
Lease requires the Tenant to perform, for a period of 15 days after
notice. However, no default on the part of Tenant shall be deemed to exist if it
diligently commences efforts to rectify same and Landlord is indemnified against
loss or liability arising from the default.

14.2 In the event of any default set forth above and the lapse of any applicable
grace period, Landlord may serve written notice upon the Tenant electing to
terminate this Lease upon a specified date not less than 10 days after the date
of serving such notice and this Lease shall then expire on the date so specified
as if that date had been originally fixed as the expiration date of the term
herein granted.

 

11



--------------------------------------------------------------------------------

14.3 In case this Lease shall be terminated due to Tenant’s default as set forth
above, Landlord or its agents may, immediately or any time thereafter, re-enter
and resume possession of the Leased Premises or such part thereof, and remove
all persons and property therefrom, either by summary proceedings or a suitable
action or proceeding at law, without being liable for any damages therefor. No
re-entry by Landlord shall be deemed an acceptance of a surrender of this Lease.
However, if the Tenant is in default and moves out, or is dispossessed, and
fails to remove any property, machinery, equipment and fixtures or other
property within 10 days of the date Landlord sends a written notice to the last
known address of the Tenant, then the property, machinery, equipment and
fixtures or other property left at the Leased Premises shall, at the option of
the Landlord, be conclusively presumed to be abandoned and maybe disposed of by
the Landlord without accounting to Tenant for any of the proceeds, or the
Landlord may remove such property and charge the reasonable cost and expense of
removal and storage to the Tenant before disposing of such property. The Tenant
shall be liable for any damage which it causes in the removal of said property
from the Leased Premises.

14.4 In case this Lease shall be terminated, due to Tenant’s default as set
forth above Landlord may relet the whole or any portion of the Leased Premises
for any period equal to or greater or less than the remainder of the then
current term, for any sum which it may deem reasonable, to any tenant which it
may deem suitable and satisfactory, and for any use and purpose which it may
deem appropriate. In connection with any such lease Landlord may make such
changes in the character of the improvements on the Leased Premises as Landlord
may determine to be appropriate or helpful in effecting such lease and may grant
concessions or free rent. Landlord shall make reasonable efforts to relet the
Leased Premises. Landlord shall not in any event be required to pay Tenant any
sums received by Landlord on such reletting of the Leased Premises.

14.5 In the event this Lease is terminated due to Tenant’s default as set forth
above, and whether or not the Leased Premises be relet, Landlord shall be
entitled to recover from the Tenant all rent due and all expenses, including
reasonable counsel fees, incurred by Landlord in recovering possession of the
Leased Premises, and all reasonable costs and charges for the care of the Leased
Premises while vacant, which damages shall be due at such time as they are
incurred by Landlord; and all other damages set forth in this Paragraph 14 and
in Paragraph 15. Without any previous notice or demand, separate actions may be
maintained by Landlord against Tenant from time to time to recover any damages
which have become due and payable to the Landlord without waiting until the end
of the term.

 

15. LIABILITY OF TENANT FOR DEFICIENCY

In the event that the relation of the Landlord and Tenant terminates by reason
of any default set forth in paragraph 14, and the Landlord reenters the Property
as permitted herein, it is hereby agreed that the Tenant shall remain liable to
pay in monthly payments the Rent and any other charges which shall accrue. The
Tenant expressly agrees to pay as Landlord’s damages for such breach of this
Lease the difference between the Rent herein and the rent received, if any, by
the Landlord, during the remainder of the unexpired term.

 

16. NOTICES

All notices required by this Lease shall be given either by certified mail,
return receipt requested, or overnight courier, or personal delivery with
receipt, at the address set forth on the first page of this Lease, and/or such
other place as the parties may designate in writing.

 

17. NON-WAIVER BY EITHER PARTY

The failure of either party to insist upon the strict performance of any of the
terms of this Lease, or to exercise any option contained herein, shall not be
construed as a waiver of any such term. Acceptance by either party of the
performance of anything required by this Lease to be performed, with the
knowledge of the breach of any term of this Lease, shall not be deemed a waiver
of such breach,

 

12



--------------------------------------------------------------------------------

nor shall acceptance of Rent by Landlord in a lesser amount than is due
(regardless of any endorsement on any check, or any statement in any letter
accompanying any payment of Rent) be construed either as an accord and
satisfaction or in any manner other than as payment on account of the earliest
rent then unpaid by Tenant. No waiver by either party of any term of this Lease
shall be deemed to have been made unless expressed in writing and signed by that
party.

 

18. RIGHT OF TENANT TO MAKE ALTERATIONS AND IMPROVEMENTS

The Tenant may not make alterations, additions or improvements to the Leased
Premises, or change the door locks or window coverings, or in any way alter
access to the Leased Premises (“Alterations”) without the consent of the
Landlord, which consent shall not be unreasonably withheld. Landlord agrees to
review any Alterations proposed by Tenant within 15 days of receipt of plans and
specifications, and advise Tenant whether such Alterations are permissible and
whether Tenant will be required to remove such Alterations at the conclusion of
the Lease term. Tenant shall be permitted to make cosmetic or decorative changes
to the Leased Premises, such as painting, wallpaper or carpeting. Any approval
given is not intended to subject the Landlord’s property to liability under any
lien law. Tenant shall be responsible for obtaining at its own cost and expense
all licenses, permits and approvals that may be required by any governmental
entity having jurisdiction over the approved alterations, additions and/or
improvements. Tenant shall furnish to Landlord as-built drawings of any
alterations, additions or improvements which are made.

 

19. NON-LIABILITY OF LANDLORD

Tenant agrees to assume all risk of damage to its property, equipment and
fixtures occurring in or about the Leased Premises, whatever the cause of such
damage or casualty. Landlord shall not be liable for any damage or injury to
property or person caused by or resulting from steam, electricity, gas, water,
rain, ice or snow, or any leak or flow from or into any part of the building, or
from any damage or injury resulting or arising from any other cause or happening
whatsoever.

 

20. RESERVATION OF EASEMENT

Landlord reserves the right, easement and privilege to enter on the Leased
Premises in order to install, at its own cost and expense, any utility lines and
services in connection therewith as may be required by the Landlord. It is
understood and agreed that if such work as may be required by Landlord requires
any interior installation, or displaces any exterior paving or landscaping, the
Landlord shall at its own cost and expense, restore such items, to substantially
the same condition as they were before such work. The Landlord covenants that
the foregoing work shall not unreasonably interfere with the normal operation of
Tenant’s business.

 

21. STATEMENT OF ACCEPTANCE

Upon the delivery of the Leased Premises to the Tenant the Tenant covenants and
agrees that it will furnish to Landlord a statement which shall set forth the
Date of Commencement and the Date of Expiration of the lease term,

 

22. FORCE MAJEURE

Except for the obligation of the Tenant to pay Rent and other charges, the
period of time during which the Landlord or Tenant is prevented from performing
any act required to be performed under this Lease by reason of fire,
catastrophe, strikes, lockouts, civil commotion, weather conditions, acts of
God, government prohibitions or prescriptions or embargoes, inability to obtain
material or labor by reason of governmental regulations, the act or default of
the other party, or other events beyond the reasonable control of Landlord or
Tenant, as the case may be, shall be added to the time for performance of such
act.

 

23. STATEMENTS BY LANDLORD AND TENANT

Landlord and Tenant agree at any time and from time to time upon not less than 5
days’ prior notice from the other to execute, acknowledge and deliver to the
party requesting same, a statement in writing, certifying that this Lease is
unmodified and in full force and effect (or if there have been modifications,
that the same is in full force and effect as modified and stating the
modifications), that it is not in default (or if claimed to be in default,
stating the amount and nature of the default) and specifying the dates to which
the Rent and other charges have been paid in advance.

 

13



--------------------------------------------------------------------------------

24. CONDEMNATION

24.1 If due to condemnation, (i) more than 15% of the Leased Premises is taken
or rendered untenantable, or (ii) more than 25% of the ground is taken
(including parking areas, but excluding front, side and rear set back areas)
and, in Landlord’s opinion, said taking unreasonably or unduly interferes with
the use of the Leased Premises, the lease term created shall terminate from the
date when the authority exercising the power of eminent domain takes or
interferes with the use of the Property. The Tenant shall be responsible for the
payment of Rent until the time of surrender. In any event, no part of the
Landlord’s condemnation award shall be claimed by the Tenant. Without
diminishing Landlord’s award, the Tenant shall have the right to make a claim
against the condemning authority for such independent claim which it may have,
including without limit, Tenant Improvements made or paid for by Tenant.

24.2 In the event of any partial taking which would not be cause for termination
of the Lease, or in the event of any taking in excess of the percentages
provided above and Tenant retains the balance of the Leased Premises remaining
after such taking, then the Rent shall abate in an amount to be mutually agreed
upon between the Landlord and Tenant based on the relationship that the
character of the property prior to the taking bears to the property which shall
remain after the condemnation. The Landlord shall, to the extent permitted by
applicable law and as the same may be practicable, promptly make such repairs
and alterations in order to restore the Building and/or improvements to a usable
condition to the extent of any condemnation award received by Landlord.

 

25. LANDLORD’S REMEDIES

25.1 The rights and remedies given to the Landlord in this Lease are distinct,
separate and cumulative remedies, and no one of them, whether or not exercised
by the Landlord, shall be deemed to be in exclusion of any of the others.

25.2 In addition to any other legal remedies for violation or breach of this
Lease by the Tenant or by anyone holding or claiming under the Tenant such
violation or breach shall be restrainable by injunction at the suit of the
Landlord.

25.3 No receipt of money by the Landlord from any receiver, trustee or custodian
or debtors in possession shall reinstate, or extend the term of this Lease or
affect any notice theretofore given to the Tenant, or to any such receiver,
trustee, custodian or debtor in possession, or operate as a waiver or estoppel
of the right of the Landlord to recover possession of the Leased Premises for
any of the causes therein enumerated by any lawful remedy; and the failure of
the Landlord to enforce any covenant or condition by reason of its breach by the
Tenant shall not be deemed to void or affect the right of the Landlord to
enforce the same covenant or condition on the occasion of any subsequent default
or breach.

 

26. QUIET ENJOYMENT

The Landlord covenants that the Tenant, on paying the Rent and performing the
covenants and conditions contained in this Lease, may peaceably and quietly
have, hold and enjoy the Leased Premises, in the manner of a multi-tenanted
building, for the Lease term.

 

27. SURRENDER OF PREMISES

On the last day, or earlier permitted termination of the Lease, Tenant shall
quit and surrender the Leased Premises in good and orderly condition and repair
(reasonable wear and tear, and damage by fire or other casualty excepted) and
shall deliver and surrender the Leased Premises to the Landlord peaceably,
together with all Tenant Improvements. The Landlord reserves the right, however,
to require the Tenant at its cost and expense to remove any Alterations
installed by the Tenant, and restore the Leased Premises to its original state,
normal wear and tear excepted, unless Landlord has previously consented to allow
such Alterations to remain. Prior to

 

14



--------------------------------------------------------------------------------

the expiration of the Lease term the Tenant shall remove all of its tangible
property, fixtures and equipment from the Leased Premises. All property not
removed by Tenant shall be deemed abandoned by Tenant, and Landlord reserves the
right to charge the reasonable cost of such removal and disposal to the Tenant.
If the Leased Premises are not surrendered at the end of the Lease term, the
Tenant shall be liable for double rent under NJSA 2A:42-6, and Tenant shall
indemnify Landlord against loss or liability resulting from delay by Tenant in
surrendering the Leased Premises, including, without limitation any claims made
by any succeeding tenant founded on the delay, and any loss of income suffered
by Landlord. These covenants shall survive the termination of the Lease.

 

28. INDEMNITY

Anything in this Lease to the contrary notwithstanding, and without limiting the
Tenant’s obligation to provide insurance hereunder, the Tenant covenants and
agrees that it will indemnify, defend and save harmless the Landlord against and
from all liabilities, obligations, damages, penalties, claims, costs, charges
and expenses, including without limitation reasonable attorneys’ fees, which may
be imposed upon or incurred by Landlord by reason of any of the following
occurring during the term of this Lease:

(a) Any matter, cause or thing arising out of Tenant’s use, occupancy, control
or management of the Leased Premises and any part thereof.

(b) Any negligence on the part of the Tenant or any of its agents, employees,
licensees or invitees, arising in or about the Leased Premises.

(c) Any failure on the part of Tenant to perform or comply with any of its
covenants, agreements, terms or conditions contained in this Lease.

Landlord shall promptly notify Tenant of any such claim asserted against it and
shall promptly send to Tenant copies of all papers or legal process served upon
it in connection with any action or proceeding brought against Landlord.

 

29. BIND AND CONSTRUE CLAUSE

The terms, covenants and conditions of this Lease shall be binding upon, and
inure to the benefit of, each of the parties hereto and their respective heirs,
successors and assigns. If any one of the provisions of this Lease shall be held
to be invalid by a court of competent jurisdiction, such adjudication shall not
affect the validity or enforceability of the remaining portions of this Lease.
The parties each acknowledge to the other that this Lease has been drafted by
both parties, after consultation with their attorneys, and in the event of any
dispute, the provisions are not to be interpreted against either party as the
drafter of the Lease.

 

30. INCLUSIONS

The neuter gender when used herein, shall include all persons and corporations,
and words used in the singular shall include words in the plural where the text
of the instrument so requires.

 

31. DEFINITION OF TERM “LANDLORD”

When the term “Landlord” is used in this Lease it shall be construed to mean and
include only the entity which is the owner of title to the building. Upon the
transfer by the Landlord of the title, the Landlord shall advise the Tenant in
writing by certified mail, return receipt requested, of the name of the
Landlord’s transferee. In such event, the Landlord shall be automatically freed
and relieved from and after the date of such transfer of title of all personal
liability with respect to the performance of any of the covenants and
obligations on the part of the Landlord herein contained to be performed,
provided any such transfer and conveyance by the Landlord is expressly subject
to the assumption by the transferee of the obligations of the Landlord
hereunder.

 

15



--------------------------------------------------------------------------------

32. COVENANTS OF FURTHER ASSURANCES

If, in connection with obtaining financing for the improvements on the Leased
Premises, the mortgage lender shall request reasonable modifications in this
Lease as a condition to such financing, Tenant will not unreasonably withhold,
delay or refuse its consent thereto, provided that such modifications do not in
Tenant’s reasonable judgment increase the obligations of Tenant hereunder or
materially adversely affect the leasehold interest hereby created or Tenant’s
use and enjoyment of the Leased Premises.

 

33. COVENANT AGAINST LIENS

Tenant agrees that it shall not encumber, or permit to be encumbered, the Leased
Premises or the fee thereof by any lien, charge or encumbrance, and Tenant shall
have no authority to mortgage or hypothecate this Lease in any way whatsoever.
Any violation of this Paragraph shall be considered a breach of this Lease.

 

34. SUBORDINATION

This Lease shall be subject and subordinate at all times to the lien of any
mortgages or ground leases or other encumbrances now or hereafter placed on the
land, Building and Leased Premises without the necessity of any further
instrument or act on the part of Tenant to effectuate such
subordination. However, Tenant agrees to execute such further documents
evidencing the subordination of the Lease to the lien of any mortgage or ground
lease as shall be desired by Landlord within 5 days, provided Landlord’s
mortgagee agrees to a non-disturbance agreement.

 

35. EXCULPATION OF LANDLORD

Neither Landlord nor its principals shall have any personal obligation for the
payment of any indebtedness or for the performance of any obligation under this
Lease. The performance of Landlord’s obligations expressed herein may be
enforced only against the Building and land of which the Leased Premises are a
part, and the rents, issues and profits thereof. The Tenant agrees that no
deficiency judgment or other judgment for money damages shall be entered by it
against the Landlord or its principals personally in any action.

 

36. NET RENT

It is the intent of the Landlord and Tenant that this Lease shall yield, net to
Landlord, the Base Rent specified and all Additional Rent and charges in each
month during the term of the Lease, and that all costs, expenses and obligations
of every kind relating to the Leased Premises shall be paid by the Tenant,
unless expressly assumed by the Landlord.

 

37. SECURITY

Tenant shall not be required to pay any security deposit.

 

38. BROKERAGE

The parties mutually represent to each other that Julian J. Studley, Inc. is the
broker who negotiated and consummated the within transaction, and that neither
party dealt with any other broker in connection with the Lease. In the event
either party violates this representation, it shall indemnify and defend and
hold the other party harmless from all claims and damages. It is agreed that the
Landlord shall be responsible, at its sole cost and expense, to pay the
brokerage commission in connection with this Lease.

 

39. LATE CHARGES

In addition to any other remedy, a late charge of 1 1/2% per month, retroactive
to the date any Rent or payment for Tenant Improvements was due, shall be
payable, without notice from Landlord, on any such charges not paid within 5
days of the due date.

 

16



--------------------------------------------------------------------------------

40. PRESS RELEASES

Subject to the prior written approval of Tenant (which shall not be unreasonably
withheld), Landlord shall have the right to announce the execution of this
Lease, the parties hereto, and the real estate brokers involved in such press
releases as Landlord shall deem advisable. In addition, Tenant shall permit
Landlord to use its name and photographs of the Leased Premises (all photographs
being subject to Tenant’s prior consent) in Landlord’s marketing brochures and
materials, and Tenant agrees to reasonably cooperate with Landlord in such
regard, but at no cost or expense to Tenant.

 

41. WAIVER OF JURY TRIAL

Landlord and Tenant both irrevocably waive a trial by jury in any action or
proceeding between them or their successors or assigns arising out of this Lease
or any of its provisions, or Tenant’s use or occupancy of the Leased Premises.

 

42. LAWS OF NEW JERSEY

Without regard to principles of conflicts of laws, the validity, interpretation,
performance and enforcement of this Lease shall be governed by and construed in
accordance with the laws of the State of New Jersey. The sole and exclusive
venue for any dispute between the parties shall be in Middlesex County, New
Jersey.

 

43. OPTION TO RENEW

Provided the Tenant is not then in default hereunder, it has the right to renew
the Lease, for two additional terms of 5 years each, to commence at the end of
the prior term of this Lease. The renewal shall be upon the same terms and
conditions as contained in this Lease, except that the Base Rent for the option
term shall increase by 15% over the Base Rent for the year prior to the year in
which the option term commences. The option of the Tenant to renew this Lease is
expressly conditioned upon the Tenant delivering to the Landlord a notice, in
writing, by certified mail, return receipt requested at least 180 days prior to
the date fixed for termination of the then existing Lease term.

 

44. RIGHT OF FIRST OFFER

During the term of this Lease Agreement, Tenant may notify Landlord in writing
if it desires to lease specific units in the Building which are in close
proximity to the Leased Premises and leased to other tenants (“Designated
Units”). Landlord shall first offer to Tenant any Designated Units that become
vacant or that Landlord knows will become vacant as of a certain date. Tenant
shall then have 5 days after receipt of Landlord’s offer to notify Landlord
whether it is interested in leasing such space. If Tenant does not respond
during said 5 day period, then Landlord shall be free to market the space to
other tenants. If Tenant notifies Landlord, in writing, that it desires to lease
said space then the parties agree to negotiate in good faith to reach an
agreement on the terms of the lease. In the event the parties have not entered
into a lease after a 30 day period, Landlord shall be free to market the space
to other tenants.

 

45. CROSS DEFAULT

Landlord and Tenant have entered into another lease at Eastpark at 8A for all of
Building #3, in addition to this Lease. Any default, monetary or otherwise, in
either lease shall give the Landlord the option to declare a default under both
Leases. In the event of such a default, and exercise of this right by Landlord,
it shall have all the rights set forth in either Lease.

IN WITNESS WHEREOF, the parties hereto have executed this document on the date
first above written.

 

East Park at 8A

/s/    A. Joseph Stern, Partner

Pharmacopeia, Inc.

/s/    Joseph A. Mollica

 

17



--------------------------------------------------------------------------------

Exhibit “B”

Payments for Tenant Improvements

The following shall form the basis for the payments for the tenant improvements
referred to in the Lease Agreement:

 

  1. Upon execution of the Lease, Tenant shall pay to Landlord the mobilization
fee contained in the Preliminary Estimate of Tenant Improvement Costs made part
of this Exhibit.

 

  2. Landlord shall thereafter invoice Tenant on Mondays on a biweekly basis
with payment for that invoice due on Friday of that same week.

 

  3. All payments shall be based upon the approved Construction Budget pursuant
to paragraph 3.2a of the Lease Agreement. Until the approval of the Construction
Budget all payments shall be made based upon the Preliminary Estimate of Tenant
Improvement Costs contained in this Exhibit B. Any adjustments required to the
payments made prior to the issue of the Construction Budget shall be made within
five (5) business days of the approval of the Construction Budget.

 

  4. Landlord shall use the standard AIA form as the method of invoicing.
Payments made for deposits, materials stored and work performed shall be
contained in this shall and shall be paid as described in item 2 above.

 

  5. No retention shall be held by Tenant.

 

  6. Upon Substantial Completion of the Tenant Improvements, full payment of the
remaining construction costs shall be made by the Tenant, in accordance with
this Lease Agreement.

 

  7. Landlord shall proceed with any “punch list” work required and shall
complete this work in accordance with the terms of this Lease Agreement.

 

18